Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing was received on 10/24/22.  These drawings are acceptable and approved by the examiner.
Claim Objections
3. 	Claims 8 and 17 are objected to because of the following informalities:  Each of claims 8 and 17 set forth that opening(s) that have a porosity which is not correct.  It is the mesh that covers the opening(s) that have a porosity. Amendments of these claims should be made to be consistent with the description as discussed in paragraph [0057] of the disclosure
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claim(s) 1, 5, 9, 14, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (US 10,812,896 B2), cited by applicant.
Re claims 1 and 9:  Oishi et al. teaches a speaker module (figure 4), adapted to be disposed on a wearable device (such as a headset), the speaker module
comprising:
at least one driving unit (450), configured to produce sound; and
an enclosure (400), containing the at least one driving unit, having a front chamber (410) and a rear chamber (420), wherein the front chamber and the rear chamber are individually located at two opposite sides of the at least one driving unit, the enclosure has a front opening (470), a first rear opening (480), and a second rear opening (480), the front opening communicates with the front chamber, the first rear opening and the second rear opening individually communicate with the rear chamber,
and a sum of sound outputted from the front opening, the first rear opening, and the second rear opening has directivity (the sound emitted by each of the ports can be heard by a user’s ear and therefore have a directivity towards a user’s ear; specifically see column 12, lines 3-10 in which the total sound obtained from the combination of ports has a directivity which corresponds to the ear of the user).  Additionally clam 9 sets forth a frame which is satisfied by a frame of the headset that is used to accommodate the speaker module as discussed in column 1, lines 55-63.
Re claim 18: see column 1, lines 50-52 teaching the headset includes a display assembly
Re claims 5 and 14: note figure 4 teaching a portion of the enclosure used for a front cover potion and a portion of the enclosure used for a rear cover portion along with figure 3 teaching a partition plate (that portion of frame in which he driving unit (speaker) is mounted), the combination of which forming the front and rear chambers and with the partitioning  plate having a slot for the driving unit (speaker) is located.
Re claim 20: numerous features set forth are the same as those set forth in claim 1 and are satisfied by Oishi et al. by those discussions in the rejection of claim 1 above.  Additionally claim 20 sets forth that there is two driving units (speakers) instead of one as set forth in claim 1.  See for example column 6, lines 40-44 teaching that multiple speakers can be used.  Also note figure 4 teaching a portion of the enclosure used for a front cover potion and a portion of the enclosure used for a rear cover portion along with figure 3 teaching a partition plate (that portion of frame in which the driving unit (speaker) one or a plurality of which is mounted), the combination of which forming the front and rear chambers and with the partitioning plate having a slot for the driving unit or unit (speaker) is located or in the case of multiple speakers the plate would have at least two slots in order for each of the speakers as discussed in column 6, lines 40-44 to be located. 
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9. 	Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. in view of Lin (US 2018/0167711 A1).
Re claims 6 and 15: The teaching of Oishi et al. is discussed above and incorporated herein.  Oishi et al. however does not teach the use of inclined surfaces as set forth.  Lin teaches in a similar environment to include two inclined surfaces (formed by wall (140) see figure 1 as set forth to enhance the effect of sound quality.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into the arrangement of Oishi et al. to predictably provide a means to enhance the effect of sound quality.  Therefor the claimed subject matter would have been obvious before the filling of the invention.   
Re clams 7 and 16:  the claimed arrangement of the axis and normal vector is taught by the arrangement as depicted in figure 1 of Lin and would have been obviously and predictively incorporated into the arrangement of Oishi to provide a means to enhance the effect of sound quality as discussed with respect to claims 6 and 15.
Allowable Subject Matter
10. 	Claims 2-4, 8, 10-13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed speaker module including in combination the features of claims 1 and 9 that additionally include first-third vectors located as provided and added to form a direction of the sum as set forth in claims 2 and 10 is neither taught by nor an obvious variation of the art of record.  The claimed speaker module including in combination the features of claims 1 and 9 that additionally include first-third/reverse vectors located, formed by connections between centroids as provided and added in a manner as provided to form a direction of the sum as set forth in claims 3 and 11 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 4 and 12 depend upon those features of claim 3/1 and 11/9 respectively. The claimed device comprising a speaker module including in combination the features of claim 9 that additionally include an angle between the direction of sum and an ear reference point being less than 30 degrees as set forth in claim 13 is neither taught by nor an obvious variation of the art of record. The claimed device comprising a speaker module including in combination the features of claim 9 that additionally include two speaker modules arranged on left and right sides of the frame and in which sounds produced by one of the two speakers is cancelled by sounds of the other of the two speakers as set forth in claim 19 is neither taught by nor an obvious variation of the art of record. The claimed speaker module including in combination the features of claim 1 or the wearable device including the combination of features of claim 9 that additionally includes a mesh shell enclosure with porosities of the enclosure that forms the openings are greater than the porosity of the shell enclosure at other portions of the enclosure as set forth in claims 8 and 17 is nether taught by nor an obvious variation of the art of record.   
Response to Arguments
12. 	Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive.
Applicant argues that Oishi et al. only teaches that a first portion of sound is directed to the user’s ear and not sound from each of the first front opening and the, second and third rear openings.  Examiner does not agree. Oishi clearly teaches that the speaker module that produce sounds are output from each of the openings (front and rear), for example column 11, lines 5-17 and that the total emitted sound that is outputted by the audio system achieves a dipole configuration such that the total sound is delivered to a user’s ear in the near field (column 1, line 64- column 2, line 3), with the directivity of the total sound corresponding to a user’s ear (column 12, lines 1-10).  The newly formed rejection are necessitated by the amendments to 6 and 15.
Conclusion
13. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        12/1/22